IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MAXAMOR WENTZEL, A MINOR, BY HIS          : No. 483 EAL 2017
PARENT AND NATURAL GUARDIAN               :
CHARISMA WENTZEL, AND CHARISMA            :
WENTZEL, IN HER OWN RIGHT,                : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                   Respondents            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
DOMINIC CAMMARANO, III, D.O.;             :
READING HEALTH PHYSICIAN                  :
NETWORK; READING OB/GYN, P.C.,            :
READING OB/GYN & WOMEN'S BIRTH            :
CENTER, LLC; READING HOSPITAL;            :
READING HEALTH SYSTEM; ALL                :
ABOUT CHILDREN PEDIATRIC                  :
PARTNERS, P.C.; TENET HEALTH              :
SYSTEM; ST. CHRISTOPHER'S                 :
HOSPITAL FOR CHILDREN, LLC; ST.           :
CHRISTOPHER'S HOSPITAL FOR                :
CHILDREN; HEART CENTER FOR                :
CHILDREN AND ALLEGHENY                    :
INTEGRATED HEALTH GROUP,                  :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.